FILED
                           NOT FOR PUBLICATION
                                                                           AUG 19 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 18-50036

              Plaintiff-Appellee,                D.C. No.
                                                 8:16-cr-00157-JLS-1
 v.

SAM AMADEO BATTANI, aka Allmad                   MEMORANDUM*
Avad Alhsaoiujesam, aka Sam Amadeo
Battani, aka Wissam Ahmed El-Assadi,
aka Wissam Ahmed Elassadi,

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No. 18-50040

              Plaintiff-Appellee,                D.C. No.
                                                 8:16-cr-00166-JLS-1
 v.

SAM AMADEO BATTANI, aka Allmad
Avad Alhsaoiujesam, aka Wissam Ahmed
El-Assadi, aka Wissam Ahmed Elassadi,

              Defendant-Appellant.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
UNITED STATES OF AMERICA,                   No. 18-50050

          Plaintiff-Appellee,               D.C. No.
                                            2:16-cr-00854-JLS-1
v.

ADAM AMADEO BATTANI,

          Defendant-Appellant.



UNITED STATES OF AMERICA,                   No. 18-50053

          Plaintiff-Appellee,               D.C. No.
                                            8:16-cr-00157-JLS-2
v.

ADAM AMADEO BATTANI, aka
Ayman Ahmed Assadi, aka Ayman
Ahmed El-Assadi,

          Defendant-Appellant.


               Appeals from the United States District Court
                   for the Central District of California
               Josephine L. Staton, District Judge, Presiding

                  Argued and Submitted August 14, 2019
                          Pasadena, California




                                     2
Before: SCHROEDER and GRABER, Circuit Judges, and M. WATSON,**
District Judge.

      Brothers Sam and Adam Battani (“Defendants”) filed fraudulent tax returns

in the names of deceased individuals and funneled the illegally obtained funds

through bogus bank accounts. They appeal the sentences imposed following their

guilty pleas to conspiracy to defraud the United States, fraudulent use of social

security numbers, aggravated identity theft, and conspiracy to commit money

laundering. They also appeal the sentences imposed upon revocation of supervised

release, arising from their prior convictions for bank fraud, wire fraud, mail fraud,

access device fraud, and money laundering.

      The district court did not commit procedural error in applying sentencing

enhancements. The court described different conduct for the sophisticated means

and sophisticated money laundering enhancements. See U.S.S.G. § 2S1.1 cmt.

n.5(B); United States v. Joey, 845 F.3d 1291, 1295–96 (9th Cir. 2017). For the

sophisticated means enhancement, the district court focused on Defendants’ efforts

to set up the fraudulent scheme. For the sophisticated money laundering

enhancement, the district court focused on Defendants’ attempts to conceal the

money after they had fraudulently obtained it.


      **
            The Honorable Michael H. Watson, United States District Judge for
the Southern District of Ohio, sitting by designation.
                                           3
      Nor did the district court substantively err when it applied the sophisticated

money laundering enhancement. Defendants admitted to transferring the

fraudulent tax refunds from bogus accounts in the names of deceased individuals to

bank accounts under their control, and then withdrawing the funds to purchase

silver, write fraudulent checks, or transfer money overseas. This constitutes at least

“two or more levels,” or layering, of criminally derived funds. See U.S.S.G.

§ 2S1.1(b)(3) cmt. n.5(A).

      The district court did not err in imposing the maximum sentence of 24

months because it properly weighed the 18 U.S.C. § 3583(e) factors. Defendants

began their second money laundering scheme almost immediately after getting out

of prison for their first money laundering scheme. The district court looked at

Defendants history and concluded that they were an “extreme financial danger to

the community,” due to the circumstances of the offense. The district court was

permitted to consider these factors under § 3583(e). See United States v.

Reyes-Solosa, 761 F.3d 972, 974–75 (9th Cir. 2014). A high-end sentence was

reasonable, especially because Defendants committed the “same offense that led to

the imposition of the supervised release in the first place.” Id. at 975.

      Any error in assigning Sam Battani a criminal history point for his

conviction under California Penal Code section 647(f) was harmless, because it did


                                           4
not change his criminal history category or Sentencing Guidelines range. United

States v. Cruz-Gramajo, 570 F.3d 1162, 1174 (9th Cir. 2009).

      The district court erred in imposing supervised release conditions 5, 6, and

14 because the wording in those conditions is unconstitutionally vague. United

States v. Evans, 883 F.3d 1154, 1162–64 (9th Cir. 2018). Evans was decided after

the district court imposed the sentence in this case. We therefore remand, as in

Evans, for the correction of the challenged conditions of supervised release.

      AFFIRMED in part; REMANDED in part.




                                          5